ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Sacramento Weed & Growth Regulators, Inc. )          ASBCA No. 57378
                                              )
Under Contract No. F04666-02-D-0001           )

APPEARANCE FOR THE APPELLANT:                        Scott L. Harper, Esq.
                                                      Shore, McKinley, Conger & Scott LLP
                                                      Stockton, CA

APPEARANCES FOR THE GOVERNMENT:                      Col Robert J. Preston II, USAF
                                                      Acting Air Force Chief Trial Attorney
                                                     Jeffrey P. Hildebrant, Esq.
                                                      Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE DELMAN

       By letter dated 29 April 2014, the government filed a joint motion dated 28 March
2014, in which the parties moved for a consent judgment in this appeal in favor of
appellant in the amount of one hundred seventy-five thousand dollars ($175,000.00)
inclusive of interest under the Contract Disputes Act (CDA), in accordance with the
parties' settlement agreement, as modified.

      The Board grants the parties' motion. It is the Board's decision, pursuant to
41 U.S.C. §§ 7105(e), 7108(b) and the parties' joint motion and settlement agreement as
modified, that ASBCA No. 57378 is hereby sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of one hundred
seventy-five thousand dollars ($175,000.00), inclusive of interest under the CDA.
Appellant has waived and released its rights to any attorney's fees.

      Dated: 7 May 2014


                                           ~----
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
I concur                                     I concur




~~·
Administrative Judge
                                             RICHARD SHACKLEFORD
                                             Administrative Judge
Acting Chairman                              Vice Chairman
Armed Services Board                         Armed Services Board
of Contract Appeals                          of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 57378, Appeal of Sacramento
Weed & Growth Regulators, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                             JEFFREY D. GARDIN
                                             Recorder, Armed Services
                                             Board of Contract Appeals




                                         2